Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 6/24/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 1 to further limit variables L2 and Ar1 to the specific species recited therein.  Said amendments have support in Applicants originally filed disclosure.  Applicants have also amended claim 1 to replace variable b2 with b4, thus overcoming the 112(b) rejection.  The previously relied upon prior art rejection to Abe et al. (US Pat. 7,883,786) is still relied upon, but the rejection has changed in light of Applicants amendments, as described below.  The previously relied upon prior art rejection to Han et al. (WO 2017/111389) has been withdrawn.  Han et al. requires a carbazole group at a position corresponding to variable L2, which has been further amended to exclude such a group.  The previously relied upon prior art rejection to Kim et al. (US 2017/0179396) has also been withdrawn in light of Applicants amendments.  Phenanthrenyl groups are no longer included as possible choices for variable Ar1 as instantly claimed.  Further search has led to a new prior art rejection, as described below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US Pat. 7,883,786, cited on Applicants information disclosure statement, filed on 2/20/20).
Claim 1: Compound H-29 of Abe et al., whose structure is 
    PNG
    media_image1.png
    253
    249
    media_image1.png
    Greyscale
, anticipates Formula 1 of claim 1.  Specifically, in compound H-29, variables b3 and b4 are equal to zero (no R3 and R4 groups present), variables R1 and R2 are equal to a C2 alkyl group (ethyl), variable b5 is equal to 1, variable R5 is equal to 9,9-diphenylfluoren-2-yl, variable a2 is equal to 1, variable L2 is equal to a single bond, variable n1 is equal to 1, variable a1 is equal to 1, variable L1 is equal to a single bond, variable b6 is equal to 1, variable R6 is equal to 9,9-diphenylfluoren-2-yl, and variable Ar1 is equal to phenyl.  Variable Ar1 in compound H-29 is not a triphenylene group or a fluorene group connected to the 9th position as recited in claim 1.  
Claims 2-4: Groups which satisfy formula 2 are not required to be present in Formula 1 which means that compounds not having any Ar11 group(s) may still be relied upon to reject any claims which further limit the optional group Ar11.  In compound H-29, variables L1 and L2 are equal to a single bond and no Ar11 group is present, thereby anticipating claims 2-4.
Claims 5-7: In compound H-29 of Abe et al., variable Ar1 is equal to a phenyl group and no variable Ar11 is present, thereby anticipating claims 5-7.
Claims 10 and 11: Compound H-29 of Abe et al. satisfies the limitations of claim 10 with all variable assignments being described in claim 1 above.  Compound H-27 may be relied upon to reject claim 11 with all variable assignments being the same as compound H-29 above with the exception that variable b3 is equal to 1, variable R3 is equal to a C4 alkyl group, and variables R5 and R6 are equal to a 9,9-dimethylfluoren-2-yl group.
Claim 12: Compounds H-29 of Abe et al. do not comprise an ortho-phenyl group, thereby satisfying claim 12.
Claims 14 and 18: While Abe et al. does not explicitly teach a composition comprising compound H-29 and a solvent, it is submitted that the act of synthesizing compound H-29 inherently requires a reaction medium comprising a solvent, and prior to, or during the characterization of, compound H-29 would exist as a mixture with at least one solvent, thereby anticipating claims 14 and 18.
Claims 19 and 20: Abe et al. teaches organic light-emitting elements which comprise the biphenyl derivatives taught therein.  The preparation of an organic light-emitting element as taught and exemplified by Abe et al. which employs any one of the explicitly taught compounds, including compound H-29, is at once envisaged.  The organic light-emitting elements are taught as comprising an ITO anode, an organic layer which is comprised of a hole transport region, an emission region which comprises a phosphorescent iridium complex as a dopant (which inherently emits light from a triplet exciton), an electron transport region, and an Al cathode (examples 3-8).  Such a device which includes compound H-29 in the hole transport region, is therefore at once envisaged, thereby anticipating claims 19 and 20.

Claims 1-12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (CN-102372665).  A machine translation of this document is also included with this Office action.
Claim 1: Duan et al. teaches compounds which satisfy general formula 1 (page 2 of Duan et al.).  Duan et al. additionally teaches the specific compounds 1-1 through 1-16, 2-1 through 2-16, and 3-1 through 3-16.  At least compounds 1-5, 2-5, and 3-5 anticipate the limitations of Formula 1 of claim 1.  As applied to formula 1 of claim 1, compound 1-5, which has the structure
    PNG
    media_image2.png
    144
    230
    media_image2.png
    Greyscale
, has variables R1 and R2 equal to methyl, variables b4, b5, and b6 are equal to zero, variable b3 is equal to 1, variable R3 is equal to terphenyl, variables a1 and a2 are equal to 1, and both L1 and L2 are equal to single bonds, variable n1 is equal to 1, and variable Ar1 is equal to phenyl.
Claims 2-4: Groups which satisfy formula 2 are not required to be present in Formula 1 which means that compounds not having any Ar11 group(s) may still be relied upon to reject any claims which further limit the optional group Ar11.  In compound 1-5 above, variables L1 and L2 are equal to a single bond and no Ar11 group is present, thereby anticipating claims 2-4.
Claims 5-7: In compound 1-5 of Duan et al., variable Ar1 is equal to a phenyl group and no variable Ar11 is present, thereby anticipating claims 5-7.
Claim 8: In compound 1-5 of Duan et al., the moiety recited in claim 8 is equal to formula 5-1 of claim 8 with variables f4 and f5 equal to zero.
Claim 9: In compound 1-5 of Duan et al., variables R1 and R2 are equal to methyl, variables R4-R6 are equal to hydrogen, and variable R3 is equal to a phenyl group which is substituted with one biphenyl group, which are all groups recited in claim 9.
Claims 10 and 11: Compound 1-5 of Duan et al. satisfies the limitations of claims 10 and 11 with all variable assignments being described in claim 1 above.
Claim 12: Compound 1-5 of Duan et al. does not comprise an ortho-phenyl group, thereby satisfying claim 12.
Claims 14 and 18: All of the compounds taught by Duan et al. are prepared as described in the experimental section.  Mass spectra are determined for each of the compounds.  To prepare a sample for mass spectral characterization requires at least the preparation of a solution of said compound in a suitable solvent.  Such a formulation would satisfy the limitations of claims 14 and 18.
Claims 17 and 19: The compounds taught by Duan et al. are employed as host materials in organic light-emitting as shown in the working examples.  The preparation of an organic light-emitting element as taught and exemplified by Duan et al. which employs any one of the explicitly taught compounds, including compound 1-5, is at once envisaged.  The organic light-emitting elements are taught as comprising an ITO anode, an organic layer which is comprised of a hole transport region, an emission region which comprises a fluorescent dopant (compound EM1 taught in paragraph 0139), an electron transport region, and an Al cathode.  Such devices satisfy all of the limitations of claims 17 and 19.

Allowable Subject Matter
Claims 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766